Citation Nr: 1438323	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1982 and from July 1982 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2013, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2012, the Veteran failed to appear at a formal RO hearing.

In September 2013, the Board remanded the case to obtain a VA examination.  The Veteran failed to report for the scheduled examination.

In March 2014, the Veteran reported that he failed to appear at the hearing and examination because he was incarcerated from September 2012 to February 2014. He requested that the hearing and examination be rescheduled.

As incarceration is good cause for his absence, the RO hearing and examination are to be rescheduled.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a formal RO hearing.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claim file.

In light of the preexisting right knee disability noted on the Veteran's June 1977 enlistment examination, the knee disability noted on the Veteran's June 1982 re-enlistment examination, and medical history noted throughout the VA medical treatment records the examiner is to:

(a)  Diagnose all current right knee disabilities and provide an opinion as to whether each disability existed at the time of entrance or was incurred during service.  

(b) As to any disabilities which existed at the time of entrance, provide an opinion as to whether they were aggravated during service beyond the natural progression of the preexisting disability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



